Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 5, 2008, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his employment after only two weeks without good cause. Claimant advised both the employer and a Department of Labor representative that he was quitting due to his inability to handle the demands of working the night shift even though he knew this assignment was temporary. Dissatisfaction with one’s work schedule or hours does not constitute good cause for leaving one’s employment (see Matter of Casey [Commissioner of Labor], 37 AD3d 964 [2007]; Matter of Kattaya [Commissioner of Labor], *99732 AD3d 1124, 1125 [2006]). To the extent that claimant testified that he left his job due to illness, he also conceded that he had not sought medical treatment before quitting and never advised his employer of any health problems. In addition, claimant did not receive any medical advice to leave his employment (see Matter of Encarnacao [Commissioner of Labor], 45 AD3d 1145, 1146 [2007]) or offer any medical evidence of his claimed inability to work. Under these circumstances, the Board’s decision is affirmed.
Mercure, J.E, Rose, Lahtinen, Kane and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.